STRAS, Justice
(concurring in part, dissenting in part).
I join Part I of the court’s opinion, affirming the posteonviction court’s summary denial of Bobo’s second petition for posteonviction relief. However, I respectfully dissent from the court’s decision in Part II to remand Bobo’s newly discovered evidence claim in his third posteonviction petition for an evidentiary hearing. Instead, I would conclude for two reasons that the petition, files, and records of the proceeding conclusively show that Bobo is entitled to no relief. First, Bobo’s newly discovered evidence is inadmissible hearsay. Second, the posteonviction court did not clearly err when it found that Bobo’s newly discovered evidence was “profoundly doubtful” — a finding that is supported by the record and that the court fails to address meaningfully. For these reasons, I would affirm the posteonviction court’s decision to summarily deny Bobo’s third petition without an evidentiary hearing.
I.
Under Minn.Stat. § 590.04, subd. 1 (2010), a posteonviction petitioner is entitled to an evidentiary hearing “[ujnless the petition and the files and records of the proceeding conclusively show that the petitioner is entitled to no relief.” We review a posteonviction court’s decision to deny an evidentiary hearing for an abuse of discretion. Buckingham v. State, 799 N.W.2d 229, 233-34 (Minn.2011). The burden in posteonviction proceedings is on the petitioner, see Minn.Stat. § 590.04, subd. 3 (2010), who must allege facts that, if proven, would entitle him or her to relief, Doppler v. State, 771 N.W.2d 867, 871 (Minn.2009). Otherwise, no evidentiary hearing is required. Spann v. State, 740 N.W.2d 570, 572 (Minn.2007).
For Bobo to receive an evidentiary hearing in this case, he must allege facts that, if proven, would satisfy the four-prong test of Rainer v. State: (1) that the evidence was not known to the defendant or defense counsel at the time of trial; (2) that the evidence could not have been discovered through due diligence prior to trial; (3) that the evidence is not cumulative, impeaching, or doubtful; and (4) that the evidence would probably produce an acquittal or a more favorable result. 566 N.W.2d 692, 695 (Minn.1997). If the newly discovered evidence is inadmissible hearsay, it will neither satisfy Rainer*s fourth prong, id. at 695-96, nor require an evi-dentiary hearing.
Applying the fourth prong of Rainer, Bobo’s newly discovered evidence would not produce an acquittal or a more favorable result because it consists of inadmissible hearsay. Bobo’s evidence primarily consists of two affidavits, both from fellow inmates who claim that Samuel James admitted to them that he committed the crimes for which Bobo was convicted. Each statement was made by a declarant (Samuel James), out of court (in prison), and is being offered for the truth of the matter asserted (that James was the actual perpetrator of the crime). Cf. Minn. R. Evid. 801(c); State v. Aubid, 591 N.W.2d 472, 478 (Minn.1999) (defining hearsay).
Additionally, neither of the statements satisfy an exception to the hearsay rule. Bobo argues that the affidavits contain statements by James against his penal interest, but that exception applies only when the declarant is unavailable, see Minn. R. Evid. 804(b)(3), a fact that is directly at odds with James’s undisputed statement in his own affidavit: that he is available and “willing to testify at any trial or hearing ... regarding this matter.”1 *522Thus, even if the postconviction court were to credit the testimony of the two affiants following an evidentiary hearing, Bobo still would not be entitled to relief because the evidence would be inadmissible at a new trial. Put differently, even if the facts alleged in the petition were proven true, Bobo would not be entitled to relief because inadmissible evidence cannot “probably produce either an acquittal at a retrial or a result more favorable to the petitioner.” State v. Hurd, 763 N.W.2d 17, 34 (Minn.2009); accord Rainer, 566 N.W.2d at 695-96; Wayne v. State, 498 N.W.2d 446, 448 (Minn.1993).
The court reaches a contrary conclusion based on conjecture that, under some speculative set of circumstances, the evidence could produce an acquittal or a more favorable result. In support of its conclusion, the court claims that Dobbins v. State, 788 N.W.2d 719 (Minn.2010), presented the “identical argument.” The court is incorrect. In Dobbins, we considered whether evidence that the State’s key witness at trial recanted his testimony warranted a new trial. Id. at 733. Here, on the other hand, we must determine whether newly discovered evidence, not presented at trial, warrants relief. These are two distinct inquiries, governed by two distinct tests. See State v. Caldwell, 322 N.W.2d 574, 585 (Minn.1982) (expressly rejecting the argument that false testimony should be analyzed under the same test as newly discovered evidence).
In divorcing the rule of Dobbins from its context, the court fails to account for the key distinctions between the two inquiries. The test for witness recantations, first articulated in Larrison v. United States, 24 F.2d 82 (7th Cir.1928), requires only that the jury “might have reached a different conclusion” without the false testimony. Dobbins, 788 N.W.2d at 733 (emphasis added). Rainer, on the other hand, demands that newly discovered evidence “would probably produce an acquittal or a more favorable result.” Rainer, 566 N.W.2d at 695 (emphasis added). The Larrison standard is thus “less stringent” than the Rainer standard, Ferguson v. State, 645 N.W.2d 437, 444 (Minn.2002), and permits a new trial under a more speculative set of circumstances than Rainer. The Rainer and Larrison tests also involve very different considerations: Larrison examines the impact of the removal of false testimony, while Rainer governs the impact of additional evidence, the latter of which must be admissible at a retrial and sufficiently reliable to “probably produce an acquittal or a more favorable result.” Rainer, 566 N.W.2d at 695. When the petition and the files and records of the proceeding conclusively show that the newly discovered evidence is neither admissible at a new trial nor satisfies all four prongs of Rainer, then it is not an abuse of discretion for the postconviction court to summarily deny the petition. Indeed, that is precisely the conclusion we reached in Rainer. 566 N.W.2d at 695-96.
The court today extends the rationale of Dobbins into uncharted territory, and in doing so, draws into doubt our decision in Rainer, which relied upon evaluations of admissibility without an evidentiary hearing to affirm the summary denial of a postconviction petition claiming newly discovered evidence. See Rainer, 566 *523N.W.2d at 695; see also Riley v. State, 819 N.W.2d 162, 168-70 (Minn.2012) (evaluating, prior to an evidentiary hearing, the admissibility of newly discovered evidence for purposes of satisfying the exception of Minn.Stat. § 590.01, subd. 4(b)(2)). The court’s decision also extends our case law into a new realm of speculation. In the past, we have ordered a remand when two of the three “likely outcomes” of an evi-dentiary hearing would be favorable to the petitioner. Ferguson, 645 N.W.2d at 443; see also id. (noting the district court’s prediction that, at an evidentiary hearing, the declarant would invoke his right to remain silent). But in a dramatic departure from precedent, the court today remands for an evidentiary hearing based on the extremely unlikely possibility of just one of these favorable outcomes occurring: that James will confess to the killing. And the court does so in a case in which we already know what the alleged alternative perpetrator is going to say. James has provided a sworn affidavit — created after his alleged confessions to two fellow inmates — in which he indicates that he was not involved in the murder and only knew the details of the crime from talking with Bobo and the police. It is therefore little more than a flight of fancy to believe that James (in his fourth statement under oath regarding this crime) will now admit, contrary to all of his prior statements, that he shot and killed James Roberts and severely wounded R.N.
To warrant an evidentiary hearing, section 590.04, subdivision 1, requires the postconviction court to examine the petition, flies, and records of the proceeding to determine whether the petitioner has alleged facts that, if proven true, would entitle him to relief. It does not require the postconviction court to grant an evidentia-ry hearing when it can conceive of some other set of circumstances, no matter how remote and inconsistent with the evidence accompanying the petition, in which the petitioner may be entitled to relief. That is a fishing expedition, not an evidentiary hearing. Accordingly, because the petition, files, and records conclusively show that Bobo’s newly discovered evidence is inadmissible hearsay, I would follow the requirements of Minn.Stat. § 590.04, subd. 1, and conclude that the postconviction court did not abuse its discretion in denying Bobo’s third postconviction petition without an evidentiary hearing.
II.
The fact that Bobo’s evidence is inadmissible hearsay is not the only barrier to an evidentiary hearing in this case. The postconviction court also found that Bobo’s evidence was “profoundly doubtful” under the third Rainer factor, a finding of fact that we may overturn only if it is clearly erroneous. Dobbins, 788 N.W.2d at 725; Doppler, 771 N.W.2d at 875. Because a petitioner must produce evidence that, if proven true, would satisfy all four prongs of Rainer, the postconviction court’s finding that the evidence was doubtful provides an independent and sufficient reason for its summary denial of Bobo’s petition. See, e.g., State v. Caldwell, 803 N.W.2d 373, 389 (Minn.2011) (affirming dismissal of postconviction petition without eviden-tiary hearing for failure to satisfy prong one of Rainer). Yet, in deciding to remand this case for an evidentiary hearing, the court inexplicably fails to address the merits of the postconviction court’s finding that the evidence was doubtful, much less conclude that the finding was clearly erroneous.
The court instead concludes that a remand is necessary because a postconviction court “should not make witness credibility determinations without first holding an evidentiary hearing.” But the court’s conclusion conflicts with Rainer, in which we affirmed a postconviction court’s summary denial of relief to a petitioner because the newly discovered evidence was unreliable. 566 N.W.2d at 696. In fact, *524we held that an evidentiary hearing was unnecessary in that case precisely because of the unreliable nature of the evidence accompanying the petition. Id. (“Given the unreliable nature of this letter, an evi-dentiary hearing on this issue was not required and postconviction relief was properly denied.”). The holding in Rainer makes good sense. Surely the court would not remand for an evidentiary hearing if the affidavits in this case had alleged that the President of the United States had confessed to committing the shooting in question. But in requiring an evidentiary hearing before making an assessment of doubtfulness, that is precisely the rule the court endorses today: that no matter how unlikely, unsupported, or doubtful the evidence, an evidentiary hearing is required to separate the probable from the ridiculous.
Equally important, the court also fails to explain why an evidentiary hearing is necessary in this case for the postconviction court to decide that Bobo’s newly discovered evidence is doubtful. To be sure, sometimes the persuasive force of evidence will turn on the credibility of a witness, and an assessment of a witness’s demeanor will assist the postconviction court in determining whether newly discovered evidence is doubtful. But here, even assuming Bobo’s newly discovered evidence is true and the affiants turn out to be witnesses with the highest levels of credibility and honesty (an unlikely proposition), the truth of James’s statement (that James, not Bobo, committed the murder) is itself extremely doubtful. In his own affidavit, James expressly admits that he had lied “the whole time,” particularly about Bobo’s involvement in the crime. According to the record, James first claimed that Bobo confessed to him that he committed the shooting, only to reverse course and proclaim Bobo’s innocence at trial. In 2008 and 2009, James then allegedly confessed to committing the murder in question to two fellow inmates, only to sign an affidavit in 2010 in which he claims that he wants to prove Bobo’s innocence but does not indicate that he was the actual perpetrator of the crime. In short, to believe that James, not Bobo, committed the murder, the postconviction court would have to credit James’s hearsay statements reported by two of James’s fellow inmates several years after the statements were allegedly made, and disregard the sworn statements made by James in his affidavit, his trial testimony, and his testimony before the grand jury— none of which indicate James was involved in the murder.
Of course, the postconviction court made precisely the opposite finding: that Bobo’s newly discovered evidence was “profoundly doubtful.” Based on the petition, files, and records of the proceeding, I cannot say that the postconviction court’s finding was clearly erroneous or that the district court abused its discretion in declining to order an evidentiary hearing to test the veracity of the inmates’ affidavits or James’s alleged confessions.
III.
For the foregoing reasons, I would conclude that the petition, files, and proceedings in this case conclusively show that Bobo is entitled to no relief, and that an evidentiary hearing is neither necessary nor appropriate in this case. Accordingly, I would affirm the district court’s summary denial of Bobo’s second and third petitions for posteonviction relief.

. The hearsay statements in the two affidavits also fail to satisfy the “statement against in*522terest” exception for a second, independent reason. Under Rule 804(b)(3), a statement "tending to expose the declarant to criminal liability and offered to exculpate the accused” must be corroborated by circumstances clearly indicating its trustworthiness. Minn. R. Evid. 804(b)(3). In this case, however, there is no independent evidence tying James to the victims, the crime scene, or the murder weapon. The statements therefore fail the corroboration requirement of Rule 804(b)(3), wholly apart from Bobo's failure to prove that James is unavailable. See Riley v. State, 819 N.W.2d 162, 169-70 (Minn.2012).